DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the set of claims filed on 01/14/2021.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/14/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Kakutani (U.S PG Publication No. 2013/0308156 A1) teaches a printing apparatus includes a receiving unit which receives print data, an operating unit which receives a print instruction from a user, a display unit which displays a password entry screen for receiving a password entry from a user, and a printing unit which receives a print instruction from a user through the operating unit and prints print data without accepting a password through a password entry screen if a password added to the print data is matched with a fixed password and print data to be printed if a print instruction from a user is received through the operating unit, if the password added to the print data is matched with the fixed password, and if the password received through a password entry screen is matched with the password added to the print data.

Milazzo et al. (U.S PG Publication No. 2017/0279783 A1) is a related reference that teaches techniques for using distributed ledgers, such as a blockchain database, to facilitate secure distribution and use of 3D model files to 3D printers over a computing network. A 3D printer controller may access an electronic ledger that identifies a plurality of 3D model files that have been made available for distribution. A particular 3D model file and a secret key may be obtained by the printer, where the 3D model file is encrypted based on the secret key. The secret key can be decrypted using a private key associated with the computing device that corresponds to the public key. After decrypting the secret key, the particular 3D model file can be decrypted using the secret key, and after decrypting the particular 3D model file, the particular 3D model file can be executed on the printer to print a physical 3D object.
Wilson (U.S PG Publication No. 2017/0329996 A1) teaches A system and method are disclosed for rendering published documents tamper evident. Embodiments render classes of documents tamper evident with cryptographic level security or detect tampering events, where such security was previously unavailable, for example, in documents printed using common printers without special paper or ink. Embodiments enable proving the date of document content without the need for expensive third party archival, including documents held, since their creation, entirely in secrecy or in untrustworthy 
Colson et al. (U.S PG Publication No. 2018/0094953 A1) teaches A distributed manufacturing platform and related techniques connect designers, manufacturers (e.g., 3D printer owners and other traditional manufacturers), shippers, and other entities and simplifies the process of manufacturing and supplying new and existing products. A distributed ledger or blockchain may be used to record transactions, execute smart contracts, and perform other operations to increase transparency and integrity of supply chain. Blockchain enabled packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery.
Carlsson (EP-2 256 632 A1) teaches scheduling of processing jobs in a multi-processor computing apparatus is described. A global job scheduling function communicates with a plurality of local job scheduling functions, each local job scheduling function being associated with a respective processor. The global job scheduling function maintains updated status information regarding any idle processor, points in time when any processor is expected to be idle, and laxity values associated with any processor. The global job scheduling function schedules jobs by dispatching jobs to the local job scheduling functions and the dispatching is conditioned on the status information. Jobs are recalled from the local job scheduling functions at any non-idle processor and any recalled job is dispatched to a local job scheduling function at an idle processor. Interrupted jobs are received from the local job scheduling functions, and any received interrupted job is dispatched to a local job scheduling function, the dispatching being conditioned on the status information.

Roennow et al. (WO-2018/100227 A1) teaches an example aspect of the present invention, there is provided a method comprising: receiving a document over an interface from a data processing system, associating the document with an authorized user's account of a blockchain-based document management system, and causing provision of the document accessible via the blockchain-based document management system.
Holmberg et al. (WO-2018/190809 A1) teaches examples relate to receiving a record of a data transaction between two participants, creating a ledger entry associated with the record of the data transaction, appending the ledger entry to a subset of a plurality of partial ledgers associated with a blockchain, and updating a table of contents associated with each of the plurality of partial ledgers associated with the blockchain.

Reasons of Allowance

Claims 1 – 15 are allowed.  Claims 1 - 15 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 

Specifically, the prior arts of record, alone or in combination, fails to teach “obtaining a first job list of the first user from a ledger in which job information of a user with respect to a certain image forming job is recorded, based on a blockchain in which the ledger is distributed and managed; and performing a first image forming job selected from the first job list”, in combination with all other limitations as claimed in independent claims 1, 11 and 12.
The above limitations generally involve an operating method of an image forming device, the operating method comprising: receiving first authentication information corresponding to an account of a first user; when the account of the first user is authenticated according to the first authentication information, preparing an operation of the image forming device according to usage authorization of the first user; receiving a request to provide job information of the first user; obtaining a first job list of the first user from a ledger in which job information of a user with respect to a certain image forming job is recorded, based on a blockchain in which the ledger is distributed and managed; and performing a first image forming job selected from the first job list.  
The prior art of record is seen as teaching: 
Nagasawa (U.S PG Publication No. 2016/0212297 A1),which is considered to be the closest prior art to the subject matter of claims 1, 11 and 12, discloses an operating method of an image forming device, an image forming device and anon-transitory computer program stored in a medium, to be executed by being combined with an image forming device(¶0002, ¶0012-¶0013, ¶0039-¶0043, claim29).  Also comprises a communication device(¶0039-¶0040, ¶0043); a user interface device (¶0039-¶0041, ¶0043);a storage (¶0043); a processor (¶0043); and a memory storing instructions executable by the processor (¶0043, ¶0139),where in the processor is to execute the instructions to: receive first ¶0014); when the account of the first user is authenticated according to the first authentication information, prepare an operation of the image forming device according to usage authorization of the first user (¶0039,¶0041); receive a request to provide job information of the first user(¶0087- ¶0088); perform a first image forming job selected from the first job list (¶0045], ¶0116); and Holmberg et al. (WO-2018/190809 A1) discloses obtaining a first job of the first user from a ledger on which job information of a user with respect to a certain image forming job is recorded, based on a blockchain in which the ledger is distributed and managed (¶0011); but neither of them teaches “obtaining a first job list of the first user from a ledger in which job information of a user with respect to a certain image forming job is recorded, based on a blockchain in which the ledger is distributed and managed; and performing a first image forming job selected from the first job list”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Schmeling et al. (U.S PG Publication No. 2019/0180291 A1)1

1This reference teaches a distributed manufacturing platform and related techniques connect designers, manufacturers (e.g., 3D printer owners and other traditional manufacturers), shippers, and other entities and simplifies the process of manufacturing and supplying new and existing products. A distributed ledger or blockchain may be used to record transactions, execute smart contracts, and perform other operations to increase transparency and integrity of supply chain. Blockchain enabled packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674